             Case 2:10-cr-00336-RAJ Document 79-2 Filed 04/19/19 Page 1 of 1




Dear               ,



My name is Beverley J Davis. I have known Colton Harris Moore since he was 2 years old. The things I
know about him are that he has a warm and loving heart. He would never do any physical harm to any
living creature. Not critter or human. I know that Colton only wants to do GOOD in this world. That is
what he has always wanted. Certain circumstances led to his crimes of burglary and running from the
law, which are basically understandable once those circumstances are known. And the one thing I know
for sure is that he will NEVER commit another crime of any sort. He has many plans that he wishes to
pursue which are good and noble plans and he is quite anxious to get started. Unfortunately the
restitution is so high that it is difficult for him to pay and is basically holding him back from beginning the
pursuits that would get him the money to pay the restitution. Reminds me of a guy I know who owes
$7000. in restitution but he can’t get work release until it is paid and he can’t pay it until he can get work
release and earn it. Sometimes the rules NEED to be bent in order for it to make sense.

I am asking you to consider a lesser amount of restitution and a shortened probation for a young man
eager and willing to get on with a legitimate life which will make all of us who know him proud. He also
has several “sponsors” waiting in the wings to jump start his career so there will be no waiting time for
him to begin his pursuits.

Thank you for your consideration.

Sincerely,

Beverley J Davis



25660 W Rio Vista Ln

Buckeye, AZ 85326

bbuzzdavis@earthlink.net

623-251-6426
